Swing, J.;
Cox, J., concurs; Smith, J., dissents.
A majority of the court are of the opinion that the judgment of the court of common pleas in this case should be affirmed, on the ground that the property levied upon by the bank did not pass to the assignee and become part of the assets of this trust by virtue of the assignment, but passed by virtue of an agreement between the bank and the assignee, and therefore did not become assets in his hands as such assignee, to be distributed according to law.